Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of November 7,
2019, is made by and among Venus Concept Inc. (formerly named Restoration
Robotics, Inc. (“Restoration Robotics”)), a Delaware corporation (the
“Company”), and the investors listed on Schedule I hereto (together with their
Permitted Transferees that become party hereto, the “Investors”). Terms that are
not defined herein, shall have the meaning set forth in the Stock Purchase
Agreement (as defined below).

RECITALS

WHEREAS, Restoration Robotics, Venus Concept Ltd., a company organized under the
laws of the State of Israel (“Venus Concept”) and Radiant Merger Sub Ltd., a
direct wholly-owned subsidiary of Restoration Robotics (“Radiant Merger Sub”)
entered into that certain Agreement and Plan of Merger and Reorganization, dated
as of March 15, 2019, as amended from time to time (the “Merger Agreement”),
pursuant to which Radiant Merger Sub merged with and into Venus Concept upon the
Effective Time (as defined in the Merger Agreement) and Venus Concept continued
as the surviving company (the “Merger”); and

WHEREAS, Restoration Robotics, Venus Concept and the Investors entered into that
certain Securities Purchase Agreement dated as of November 3, 2019 (the
“Securities Purchase Agreement”), pursuant to which Venus Concept issued to the
Investors (i) an aggregate of 7,483,980 shares of its common stock, par value
$0.0001 per share (the “Shares”) and (ii) warrants to purchase up to an
aggregate of 3,741,990 shares of its common stock (the “Warrant Shares”) at an
exercise price of $6.00 per share (the “Warrants”);

WHEREAS, pursuant to the terms of the Securities Purchase Agreement, the Company
agreed to provide certain registration rights to the Investors.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

EFFECTIVENESS

Section 1.1    Effectiveness. This Agreement shall become effective on the
Closing Date.

ARTICLE 2

DEFINITIONS

Section 2.1    Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company:
(i) would be required to be



--------------------------------------------------------------------------------

made in any Registration Statement filed with the SEC by the Company so that
such Registration Statement, from and after its effective date, does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such Registration Statement; and (iii) the
Company has a bona fide business purpose for not disclosing publicly.

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company and each of its
subsidiaries shall be deemed not to be Affiliates of any Investor. As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Loss” shall have the meaning set forth in Section 3.4.1.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.

“Note Registration Rights Agreement” shall have the meaning set forth in
Section 3.2.2.

“Permitted Transferee” means any Affiliate of any Investor.

“Person” means an individual, partnership, corporation, trust, joint venture,
limited liability company, unincorporated organization, or any government,
governmental department or agency or political subdivision thereof.

“Piggyback Investors” shall have the meaning set forth in Section 3.2.1.

 

- 2 -



--------------------------------------------------------------------------------

“Piggyback Notice” shall have the meaning set forth in Section 3.2.1.

“Piggyback Registration” shall have the meaning set forth in Section 3.2.1.

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and supplements, and all other material incorporated by reference in
such prospectus, and (ii) any Issuer Free Writing Prospectus.

“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).

“Registrable Securities” means (i) all shares of Shares, (ii) all Warrant Shares
and (iii) all shares of common stock of the Company directly or indirectly
issued or then issuable with respect to the securities referred to in clauses
(i) or (ii) above by way of a stock dividend or stock split, or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (w) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (x) such securities shall have been
Transferred pursuant to Rule 144, (y) such holder is able to immediately sell
such securities under Rule 144 without any restrictions on transfer (including
without application of paragraphs (c), (d), (e), (f) and (h) of Rule 144, and
for purposes of Section 3.2, Rule 144(e) shall be applied as if such holder is
an Affiliate), as reasonably determined by the Investor, or (z) such securities
shall have ceased to be outstanding.

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Registrable Securities under a Registration Statement. The
terms “register”, “registered” and “registering” shall have correlative
meanings.

“Registration Statement” means any registration statement (including the Shelf
Registration Statement) of the Company filed with, or to be filed with, the SEC
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement other than a registration statement (and related
Prospectus) filed on Form S-4 or Form S-8 or any successor form thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

- 3 -



--------------------------------------------------------------------------------

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and
(ii) the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Selling Stockholder Information” shall have the meaning set forth in
Section 3.4.1.

“Shares” shall have the meaning set forth in the recitals.

“Shelf Period” shall have the meaning set forth in Section 3.1.3.

“Shelf Registration” shall have the meaning set forth in Section 3.1.1(a).

“Shelf Registration Statement” shall have the meaning set forth in
Section 3.1.1(a).

“Shelf Suspension” shall have the meaning set forth in Section 3.1.3.

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning.

“Warrants” shall have the meaning set forth in the recitals.

“Warrant Shares” shall have the meaning set forth in the recitals.

Section 2.2    Other Interpretive Provisions. The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(a)    The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(b)    The term “including” is not limiting and means “including without
limitation.”

(c)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

(d)    Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 3

REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Investor will perform and comply with such of the following provisions
as are applicable to such Investor.

Section 3.1    Shelf Registration.

Section 3.1.1    Request for Shelf Registration. As soon as reasonably
practicable, but in any event on or prior to 90th day following the Closing
Date, the Company shall file with the SEC a shelf Registration Statement
pursuant to Rule 415 under the Securities Act (“Shelf Registration Statement”)
relating to the offer and sale of Registrable Securities held by the Investors
and any other Investors from time to time in accordance with the methods of
distribution elected by the Investors, and the Company shall use its reasonable
best efforts to cause such Shelf Registration Statement to become effective
under the Securities Act as soon as reasonably practicable following its initial
filing. Any such Registration pursuant to a Shelf Registration Request shall
hereinafter be referred to as a “Shelf Registration.” The Shelf Registration
Statement shall be on Form S-3 or, if Form S-3 is not then available to the
Company, on Form S-1 or such other form of registration statement as is then
available to effect a registration for resale of such Registrable Securities.

Section 3.1.2    Continued Effectiveness. The Company shall use its reasonable
best efforts to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the Prospectus forming part of the
Shelf Registration Statement to be usable by an Investor until the earlier of:
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to the applicable period referred to
in Section 4(a)(3) of the Securities Act and Rule 174 thereunder); and (ii) the
date as of which all Investors no longer hold Registrable Securities (such
period of effectiveness, the “Shelf Period”).

Section 3.1.3    Suspension of Registration. If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Investors, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided, however, that the Company shall not be permitted to
exercise a Shelf Suspension more than one time during any twelve (12)-month
period for a period not to exceed ninety (90) consecutive days. In the case of a
Shelf Suspension, the Investors agree to suspend use of the applicable
Prospectus in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to above.
The Company shall immediately notify the Investors in writing upon the
termination of any Shelf Suspension, amend or supplement the Prospectus, if
necessary, so it does not contain any untrue statement or omission and furnish
to the Investors such numbers of copies of the Prospectus as so amended or
supplemented as the Investors may reasonably request. The Company shall, if
necessary, supplement or amend the Shelf Registration Statement, if required by
the registration form used by the Company for the Shelf Registration Statement
or by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder or as may reasonably be
requested by the Investors of a majority of the Registrable Securities then
outstanding.

 

- 5 -



--------------------------------------------------------------------------------

Section 3.1.4    Limitation of Shelf Registration. Notwithstanding any other
provision of this Agreement, if the SEC or any SEC Guidance sets forth a
limitation on the number of Registrable Securities permitted to be registered on
a particular Registration Statement as a secondary offering (and notwithstanding
that the Company used diligent efforts to advocate with the SEC for the
registration of all or a greater portion of Registrable Securities), unless
otherwise directed in writing by an Investor as to its Registrable Securities,
the number of Registrable Securities to be registered on such Registration
Statement will be reduced as follows:

(a)    First, the Company shall reduce or eliminate any securities to be
included by any Person other than the Investors;

(b)    Second, the Company shall reduce Registrable Securities represented by
Warrant Shares (applied, in the case that some Warrant Shares may be registered,
to the Investors on a pro rata basis based on the total number of unregistered
Warrant Shares held by such Investors); and

(c)    Third, the Company shall reduce Registrable Securities represented by
Shares (applied, in the case that some Shares may be registered, to the
Investors on a pro rata basis based on the total number of unregistered Shares
held by such Investors).

In the event of a cutback hereunder, the Company shall give the Investor at
least two (2) Business Days prior written notice along with the calculations as
to such Investor’s allotment. In the event the Company amends the initial
Registration Statement filed pursuant to this Agreement in accordance with the
foregoing, the Company will use its best efforts to file with the SEC, as
promptly as allowed by the SEC or SEC Guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to register for resale those Registrable
Securities that were not registered for resale on such initial Registration
Statement, as amended.

Section 3.2    Piggyback Registration.

Section 3.2.1    Participation. If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
with respect to any offering of its equity securities for its own account or for
the account of any other Persons (other than (i) a Registration under
Section 3.1, (ii) a Registration on Form S-4 or Form S-8 or any successor form
to such forms or (iii) a Registration of securities solely relating to an
offering and sale to employees or directors of the Company or its subsidiaries
pursuant to any employee stock plan or other employee benefit plan arrangement),
then, as soon as practicable (but in no event less than ten (10) Business Days
prior to the proposed date of filing of such Registration Statement or, in the
case of a Public Offering under a Shelf Registration Statement, the anticipated
pricing or trade date), the Company shall give written notice (a “Piggyback
Notice”) of such proposed filing or Public Offering to the Investors directly or
beneficially holding at least 3% of the Registrable Securities then outstanding
(the “Piggyback Investors”), and such Piggyback Notice shall offer the Piggyback
Investors the opportunity to register under such Registration Statement, or to
sell in such Public Offering, such number of Registrable Securities

 

- 6 -



--------------------------------------------------------------------------------

as the Piggyback Investors may request in writing (a “Piggyback Registration”).
Subject to Section 3.2.2, the Company shall include in such Registration
Statement or in such Public Offering as applicable, all such Registrable
Securities that are requested to be included therein within seven (7) Business
Days after the receipt from the Piggyback Investor of any such notice; provided,
however, that if at any time after giving written notice of its intention to
register or sell any securities and prior to the effective date of the
Registration Statement filed in connection with such Registration, or the
pricing or trade date of a Public Offering under a Shelf Registration Statement,
the Company determines for any reason not to register or sell or to delay the
Registration or sale of such securities, the Company shall give written notice
of such determination to the Piggyback Investors and, thereupon, (i) in the case
of a determination not to register or sell, shall be relieved of its obligation
to register or sell any Registrable Securities in connection with such
Registration or Public Offering (but not from its obligation to pay the
Registration Expenses in connection therewith), and (ii) in the case of a
determination to delay Registration or sale, shall be permitted to delay
registering or selling any Registrable Securities, for the same period as the
delay in registering or selling such other securities. The Piggyback Investors
shall have the right to withdraw all or part of their request for inclusion of
its Registrable Securities in a Piggyback Registration by giving written notice
to the Company of its request to withdraw.

Section 3.2.2    Priority of Piggyback Registration. If the managing underwriter
or underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and the Piggyback Investors in
writing that, in its or their opinion, the aggregate number of securities that
the Piggyback Investors and any other Persons intend to include in such offering
exceeds the number that can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, one hundred percent
(100%) of the securities that the Company proposes to sell, and (ii) second, and
only if all the securities referred to in clause (i) have been included, the
aggregate number of the Piggyback Investors’ Registrable Securities and any
Registrable Securities (as defined in the Registration Rights Agreement, dated
November 7, 2019, by and among the Company and certain investors therein (the
“Note Registration Rights Agreement”) as of the date hereof) held by the
Investors (as defined in the Note Registration Rights Agreement as of the date
hereof), who have sought to include such Registrable Securities in the proposed
offering, on a pro rata basis based on such aggregate number of such securities,
that, in the opinion of such managing underwriter or underwriters, can be sold
without having such adverse effect, and (iii) third, and only if all of the
Registrable Securities referred to in clause (ii) have been included in such
Registration, any other securities eligible for inclusion in such Registration.

Section 3.2.3    No Effect on Other Registrations. No Registration of
Registrable Securities effected pursuant to a request under this Section 3.2
shall be deemed to have been effected pursuant to Section 3.1 or shall relieve
the Company of its obligations under Section 3.1.

Section 3.3    Registration Procedures.

Section 3.3.1    Requirements. In connection with the Company’s obligations
under Sections 3.1 – 3.2, the Company shall use its reasonable best efforts to
effect such Registration and to permit the sale of such Registrable Securities
in accordance with the intended

 

- 7 -



--------------------------------------------------------------------------------

method or methods of distribution thereof as expeditiously as reasonably
practicable, and in connection therewith the Company shall:

(a)    prepare the required Registration Statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith and
Prospectus, and, before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, (x) furnish to the underwriters, if any, and
to the Investors, copies of all documents prepared to be filed, which documents
shall be subject to the review of such underwriters and the Investors and their
respective counsel and (y) make such changes in such documents concerning an
Investor prior to the filing thereof as such Investor, or its counsel, may
reasonably request;

(b)    prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by the Investors with Registrable Securities
covered by such Registration Statement, (y) reasonably requested by any Investor
(to the extent such request relates to information relating to such Investor),
or (z) necessary to keep such Registration Statement effective for the period of
time required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;

(c)    notify the Investors and the managing underwriter or underwriters, if
any, and (if requested) confirm such notice in writing and provide copies of the
relevant documents, as soon as reasonably practicable after notice thereof is
received by the Company (a) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective, and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (b) of any
written comments by the SEC, or any request by the SEC or other federal or state
governmental authority for amendments or supplements to such Registration
Statement or such Prospectus, or for additional information (whether before or
after the effective date of the Registration Statement) or any other
correspondence with the SEC relating to, or which may affect, the Registration,
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or the initiation or threatening of any proceedings for such
purposes, (d) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct and (e) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(d)    promptly notify the Investors and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus or any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be

 

- 8 -



--------------------------------------------------------------------------------

necessary during such time period to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Investors and the managing underwriter or
underwriters, if any, an amendment or supplement to such Registration Statement
or Prospectus, which shall correct such misstatement or omission or effect such
compliance;

(e)    to the extent the Company is eligible under the relevant provisions of
Rule 430B under the Securities Act, if the Company files any Shelf Registration
Statement, the Company shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner) in order to ensure
that any Investor may be added to such Shelf Registration Statement at a later
time through the filing of a Prospectus supplement rather than a post-effective
amendment;

(f)    use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus;

(g)    promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters, if any, and Investors of a majority of any
Registrable Securities being sold agree should be included therein relating to
the plan of distribution with respect to such Registrable Securities; and make
all required filings of such Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such Prospectus supplement,
Issuer Free Writing Prospectus or post-effective amendment;

(h)    furnish to the Investors and each underwriter, if any, without charge, as
many conformed copies as the Investors or such underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);

(i)    deliver to the Investors and each underwriter, if any, without charge, as
many copies of the applicable Prospectus (including each preliminary Prospectus)
and any amendment or supplement thereto and such other documents as the
Investors or such underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by the Investors or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any amendment or supplement thereto by the Investors and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto);

(j)    on or prior to the date on which the applicable Registration Statement
becomes effective, use its reasonable best efforts to register or qualify, and
cooperate with the Investors, the managing underwriter or underwriters, if any,
and their respective counsel, in connection with the Registration or
qualification of such Registrable Securities for offer and sale

 

- 9 -



--------------------------------------------------------------------------------

under the securities or “Blue Sky” laws of each state and other jurisdiction as
the Investors holding a majority of the Registrable Securities included in any
such Registration Statement, managing underwriter or underwriters, if any, or
their respective counsel reasonably request in writing and do any and all other
acts or things reasonably necessary or advisable at Investors’ expense to keep
such Registration or qualification in effect for such period as required by
Section 3.1, provided that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to taxation or general service of
process in any such jurisdiction where it is not then so subject;

(k)    cooperate with the Investors and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request prior to any sale of Registrable Securities to the underwriters;

(l)    use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

(m)    make such representations and warranties to the Investors, and the
underwriters or agents, if any, in form, substance and scope as are customarily
made by issuers in public offerings similar to the offering then being
undertaken;

(n)    enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Investors or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the Registration and disposition of such Registrable
Securities;

(o)    obtain for delivery to the Investors and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the most recent effective date of the Registration Statement, in customary form,
scope and substance, which opinions shall be reasonably satisfactory to the
Investors or underwriters, as the case may be, and their respective counsel;

(p)    cooperate with each Investor selling Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

(q)    use its reasonable best efforts to comply with all applicable securities
laws and, if a Registration Statement was filed, make available to its security
holders, as soon as reasonably practicable, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder;

(r)    provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement;

 

- 10 -



--------------------------------------------------------------------------------

(s)    use its reasonable best efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s equity securities are then listed or
quoted and on each inter-dealer quotation system on which any of the Company’s
equity securities are then quoted;

(t)    take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

(u)    take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any Registration complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

(v)    take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.

Section 3.3.2    Company Information Requests. The Company may require the
Investors to furnish to the Company such information regarding the distribution
of such securities and such other information relating to the Investors and
their ownership of Registrable Securities as the Company may from time to time
reasonably request in writing and the Company may exclude from such Registration
or sale the Registrable Securities of the Investors who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Each Investor agrees to furnish such information to the Company and to cooperate
with the Company as reasonably necessary for inclusion in the Shelf Registration
Statement and otherwise to enable the Company to comply with the provisions of
this Agreement.

Section 3.4    Indemnification.

Section 3.4.1    Indemnification by the Company. The Company shall indemnify and
hold harmless, to the full extent permitted by law, the Investors, each
shareholder, member, limited or general partner of any Investor, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons and each of their respective Representatives from and against
any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses as incurred and any indemnity and contribution
payments made to underwriters ) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities are registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or any other disclosure document produced by or on behalf of
the Company or any of its subsidiaries including any

 

- 11 -



--------------------------------------------------------------------------------

report and other document filed under the Exchange Act, (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or (iii) any violation or alleged violation by the Company
or any of its subsidiaries of any federal, state, foreign or common law rule or
regulation applicable to the Company or any of its subsidiaries and relating to
action or inaction in connection with any such registration, disclosure document
or other document or report; provided, that the Investors shall not be entitled
to indemnification pursuant to this Section 3.4.1 in respect of any untrue
statement or omission contained in any information relating to any Investor
furnished in writing by such Investor to the Company specifically for inclusion
in a Registration Statement and used by the Company in conformity therewith
(such information “Selling Stockholder Information”). This indemnity shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Investors or any indemnified party and shall survive the Transfer
of such securities by any Investor and regardless of any indemnity agreed to in
the underwriting agreement that is less favorable to the Investors. The Company
shall also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above (with appropriate modification) with respect to the
indemnification of the indemnified parties.

Section 3.4.2    Indemnification by the Investors. Each Investor shall
(severally and not jointly) indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors and officers and each Person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) from and against any Losses resulting from (i) any untrue statement of a
material fact in any Registration Statement under which such Registrable
Securities were registered or sold under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein) or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus or preliminary Prospectus, in light of the circumstances under which
they were made) not misleading, in each case to the extent, but only to the
extent, that such untrue statement or omission is contained in such Investor’s
Selling Stockholder Information. In no event shall the liability of any Investor
hereunder be greater in amount than the dollar amount of the proceeds from the
sale of its Registrable Securities in the offering giving rise to such
indemnification obligation, net of underwriting discounts and commissions but
before expenses, less any amounts paid by such Investor pursuant to
Section 3.4.4 and any amounts paid by such Investor as a result of liabilities
incurred under the underwriting agreement, if any, related to such sale.

Section 3.4.3    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it forfeits substantive legal rights by reason of such delay or
failure) and (ii) permit such indemnifying party to assume the defense of such
claim with counsel

 

- 12 -



--------------------------------------------------------------------------------

reasonably satisfactory to the indemnified party; provided, however, that any
Person entitled to indemnification hereunder shall have the right to select and
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Person unless
(i) the indemnifying party has agreed in writing to pay such fees or expenses,
(ii) the indemnifying party shall have failed to assume the defense of such
claim within a reasonable time after receipt of notice of such claim from the
Person entitled to indemnification hereunder and employ counsel reasonably
satisfactory to such Person, (iii) the indemnified party has reasonably
concluded (based upon advice of its counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (iv) in the reasonable
judgment of any such Person (based upon advice of its counsel) a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party. No indemnifying party
shall consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of an unconditional release from all
liability in respect to such claim or litigation without the prior written
consent of such indemnified party. If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its prior written consent, but such consent may
not be unreasonably withheld. It is understood that the indemnifying party or
parties shall not, except as specifically set forth in this Section 3.4.3, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

Section 3.4.4    Contribution. If for any reason the indemnification provided
for in Section 3.4.1 and Section 3.4.2 is unavailable to an indemnified party or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in
Section 3.4.1 and Section 3.4.2), then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such Loss
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and the indemnified party or parties on the
other hand in connection with the acts, statements or omissions that resulted in
such Losses, as well as any other relevant equitable considerations. In
connection with any Registration Statement filed with the SEC by the Company,
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other hand shall be determined by reference to, among other things,
whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to

 

- 13 -



--------------------------------------------------------------------------------

information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The parties hereto agree that
it would not be just or equitable if contribution pursuant to this Section 3.4.4
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in this
Section 3.4.4. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 3.4.1 and 3.4.2 shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 3.4.4, in connection with any Registration Statement filed by the
Company, no Investor shall not be required to contribute any amount in excess of
the dollar amount of the proceeds from the sale of its Registrable Securities in
the offering giving rise to such indemnification obligation, net of underwriting
discounts and commissions but before expenses, less any amounts paid by such
Investor pursuant to Section 3.4.2 and any amounts paid by such Investor as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale. If indemnification is available under this Section 3.4, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 3.4.1 and 3.4.2 hereof without regard to the provisions of
this Section 3.4.4. The remedies provided for in this Section 3.4 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

Section 3.5    Rules 144 and 144A and Regulation S. The Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of any Investor,
make publicly available such necessary information for so long as necessary to
permit sales that would otherwise be permitted by this Agreement pursuant to
Rule 144, Rule 144A or Regulation S under the Securities Act, as such rules may
be amended from time to time or any similar rule or regulation hereafter adopted
by the SEC), and it will take such further action as any Investor may reasonably
request, all to the extent required from time to time to enable the Investors to
sell Registrable Securities without Registration under the Securities Act in
transactions that would otherwise be permitted by this Agreement and within the
limitation of the exemptions provided by (i) Rule 144, Rule 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Investor, the Company will deliver to the Investors a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

Section 3.6    Notification. As promptly as practicable, each Investor of
Registrable Securities shall notify the Company when all of such Investor’s
Registrable Securities have been sold.

Section 3.7    Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Company may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective

 

- 14 -



--------------------------------------------------------------------------------

by a specified date by designating, by notice to each Investor, a Registration
Statement that previously has been filed with the SEC or become effective, as
the case may be, as the relevant Registration Statement for purposes of
satisfying such obligation, and all references to any such obligation shall be
construed accordingly; provided that such previously filed Registration
Statement may be, and is, amended or, subject to applicable securities laws,
supplemented to add the number of Registrable Securities, and, to the extent
necessary, to identify the Investors as selling stockholders demanding the
filing of a Registration Statement pursuant to the terms of this Agreement. To
the extent this Agreement refers to the filing or effectiveness of other
Registration Statements, by or at a specified time and the Company has, in lieu
of then filing such Registration Statements or having such Registration
Statements become effective, designated a previously filed or effective
Registration Statement as the relevant Registration Statement for such purposes,
in accordance with the preceding sentence, such references shall be construed to
refer to such designated Registration Statement, as amended or supplemented in
the manner contemplated by the immediately preceding sentence.

ARTICLE 4

MISCELLANEOUS

Section 4.1    Authority: Effect. Each party hereto represents and warrants to
and agrees with each other party that the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized on behalf of such party and do not violate any agreement or
other instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this Agreement.

Section 4.2    Notices. Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and
(i) delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

If to the Company to:

Venus Concept Inc.

235 Yorkland Blvd, Suite 900

Toronto, Ontario M2J 4Y8

Attention: Domenic DiSisto

Email: ddisisto@venusconcept.com

With a copy to (which shall not constitute notice):

Reed Smith LLP

599 Lexington Avenue

New York, NY 10022

Facsimile: (212) 521 5450

Attention: Mark Pedretti

Email: mpedretti@reedsmith.com

 

- 15 -



--------------------------------------------------------------------------------

If to an Investor, to address, telephone, facsimile and email address set forth
on the Schedule of Buyers attached to the Stock Purchase Agreement.

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

Section 4.3    Registration Expenses. All reasonable and documented expenses,
other than any underwriting discounts and commissions, incurred in connection
with registrations, filings or qualifications pursuant to Section 3 herein,
including all registration, listing and qualifications fees, printers and
accounting fees, and fees and disbursements of counsel for the Company shall be
paid by the Company (“Registration Expenses”).

Section 4.4    Termination and Effect of Termination. This Agreement shall
terminate upon the date on which the Investors no longer holds any Registrable
Securities, except for the provisions of Sections 3.4, which shall survive any
such termination. No termination under this Agreement shall relieve any Person
of liability for breach or Registration Expenses incurred prior to termination.
In the event this Agreement is terminated, each Person entitled to
indemnification rights pursuant to Section 3.4 hereof shall retain such
indemnification rights with respect to any matter that (i) may be an indemnified
liability thereunder and (ii) occurred prior to such termination.

Section 4.5    Permitted Transferees. The rights of the Investors hereunder may
be assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Registrable Securities to a Permitted Transferee
of the Investor. Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, no assignment permitted under the
terms of this Section 4.5 will be effective unless the Permitted Transferee to
which the assignment is being made, if not an Investor, has delivered to the
Company a written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Permitted Transferee will be bound by, and
will be a party to, this Agreement. A Permitted Transferee to whom rights are
transferred pursuant to this Section 4.5 may not again transfer those rights to
any other Permitted Transferee, other than as provided in this Section 4.5.

 

- 16 -



--------------------------------------------------------------------------------

Section 4.6    Remedies. The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder. The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
specific performance of the obligations of the other parties hereto and, in
addition, to such other equitable remedies (including preliminary or temporary
relief) as may be appropriate in the circumstances. No delay of or omission in
the exercise of any right, power or remedy accruing to any party as a result of
any breach or default by any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed as a waiver of or
acquiescence in any such breach or default, or of any similar breach or default
occurring later; nor shall any such delay, omission nor waiver of any single
breach or default be deemed a waiver of any other breach or default occurring
before or after that waiver.

Section 4.7    Amendments. This Agreement may be amended, modified, extended or
terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Investors holding a majority of the
outstanding Registrable Securities. Each such amendment, modification, extension
or termination shall be binding upon each party hereto.

Section 4.8    Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

Section 4.9    Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits to the exclusive jurisdiction
of the state courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this Agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (i) above.
Notwithstanding the foregoing,

 

- 17 -



--------------------------------------------------------------------------------

any party to this Agreement may commence and maintain an action to enforce a
judgment of any of the above-named courts in any court of competent
jurisdiction. Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by Delaware law, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 4.2 hereof is reasonably calculated to
give actual notice.

Section 4.10    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 4.10 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.10 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

Section 4.11    Merger; Binding Effect, Etc. This Agreement constitutes the
entire agreement of the parties with respect to its subject matter, supersedes
all prior or contemporaneous oral or written agreements or discussions with
respect to such subject matter, and shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective heirs,
representatives, successors and permitted assigns. Except as otherwise expressly
provided herein, neither the Investors nor any other party hereto may assign any
of its respective rights or delegate any of its respective obligations under
this Agreement without the prior written consent of the other parties hereto,
and any attempted assignment or delegation in violation of the foregoing shall
be null and void.

Section 4.12    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

Section 4.13    Severability. In the event that any provision hereof would,
under applicable law, be invalid or unenforceable in any respect, such provision
shall be construed by modifying or limiting it so as to be valid and enforceable
to the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

 

- 18 -



--------------------------------------------------------------------------------

Section 4.14    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and the Investors covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Investor or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Investor or any current or future member of any Investor or
any current or future director, officer, employee, partner or member of any
Investor or of any Affiliate or assignee thereof, as such, for any obligation of
any Investor under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

[Signature pages follow]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

Company: Venus Concept Inc. By:  

/s/ Domenic Serafino

Name:   Domenic Serafino Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly executed this Agreement as of the date
first above written.

Investors:

 

HEALTHQUEST PARTNERS II, L.P. By: Healthquest Venture Management II, L.L.C., its
General Partner By:  

/s/ Garheng Kong

Name: Garheng Kong Title: Managing Partner APERTURE VENTURE PARTNERS II, L.P.
By: Aperture Venture II Management, LLC, its General Partner By:  

/s/ Anthony Natale

Name: Anthony Natale Title: Managing Member APERTURE VENTURE PARTNERS II-A, L.P.
By: Aperture Venture II Management, LLC, its General Partner By:  

/s/ Anthony Natale

Name: Anthony Natale Title: Managing Member APERTURE VENTURE PARTNERS II-B, L.P.
By: Aperture Venture II Management, LLC, its General Partner By:  

/s/ Anthony Natale

Name: Anthony Natale Title: Managing Member APERTURE VENTURE PARTNERS III, L.P.
By: Aperture Venture II Management, LLC, its General Partner By:  

/s/ Anthony Natale

Name: Anthony Natale Title: Managing Member

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EW HEALTHCARE PARTNERS, L.P. By:   Essex Woodlands Fund IX-GP, its General
Partner By:   Essex Woodlands IX, LLC, its General Partner By:   /s/ Scott Barry
Name: R. Scott Barry Title: Authorized Signatory EW HEALTHCARE PARTNERS-A, L.P.
By:   Essex Woodlands Fund IX-GP, its General Partner By:   Essex Woodlands IX,
LLC, its General Partner By:   /s/ Scott Barry Name: R. Scott Barry Title:
Authorized Signatory SC Venus Opportunities Limited By:   /s/ Rasheed Yar Khan
Name: Rasheed Yar Khan Title: Director SC Venus US Limited By:   /s/ Rasheed Yar
Khan Name: Rasheed Yar Khan Title: Director SEDCO Capital Cayman Limited By:  
/s/ Samer Shaaban Name: Samer Shaaban Title: Director /s/ Paul Scarafile Paul
Scarafile /s/ Søren Maor Sinay Søren Maor Sinay

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Domenic Della Penna Domenic Della Penna /s/ Peter Giannoulis Peter
Giannoulis /s/ Paul Scarafile Paul Scarafile /s/ Bill Kelley Bill Kelley /s/
David Walden David Walden /s/ Jim Wolch Jim Wolch /s/ Omri Kesler Omri Kesler
/s/ Heinz Prachter Heinz Prachter /s/ Vincent Primucci Vincent Primucci /s/
Boris Vaynberg Boris Vaynberg /s/ Melissa Kang Melissa Kang /s/ Sean Carr Sean
Carr

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

L. AND C. WOSCOFF TRUST /s/ Leonardo Woscoff By: Leonardo Woscoff Title: Trustee
/s/ Neil Sadick Neil Sadick /s/ Suleima Ribeiro De Arruda Suleima Riberro De
Arruda /s/ Mohit Desai Mohit Desai /s/ James Cottone James Cottone

[Signature Page to Registration Rights Agreement]